2017 IL App (2d) 160307
                                  No. 2-16-0307
                            Opinion filed June 29, 2017
______________________________________________________________________________

                                             IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

STATE FARM MUTUAL AUTOMOBILE           ) Appeal from the Circuit Court
INSURANCE COMPANY, as Subrogee of      ) of Du Page County.
Annie Rodriguez,                       )
                                       )
       Plaintiff-Appellee,             )
                                       )
v.                                     ) No. 14-SR-1464
                                       )
WILLIAM PLOUGH, By and Through His     )
Special Representative, Ryan Blues,    ) Honorable
                                       ) Michael A. Wolfe,
       Defendant-Appellant.            ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the judgment of the court, with opinion.
       Justices Burke and Spence concurred in the judgment and opinion.

                                           OPINION

¶1     This appeal follows a small-claims subrogation trial and raises questions about the

application of the Dead-Man’s Act (Act) (735 ILCS 5/8-201 (West 2014)). We affirm the

judgment of the trial court.

¶2     On November 25, 2013, Annie Rodriguez was involved in a traffic accident in Lombard,

Illinois. Rodriguez was driving her SUV and was stopped at a red light at a major intersection.

Her vehicle was then struck by an SUV driven by defendant, William Plough. According to

Rodriguez, Plough’s vehicle approached the intersection “pretty fast,” failed to stop at the light,

swerved to avoid another vehicle in the intersection, crossed into the opposing lanes, and struck
2017 IL App (2d) 160307


Rodriguez’s SUV head on. Lombard police officer Scott Frieling responded to the scene and

interviewed Plough. According to Frieling, Plough admitted that the light changed to red as he

approached the intersection; he “tried to stop, lost control of [his] vehicle and hit [Rodriguez].”

Rodriguez was taken to the hospital with minor injuries, and her SUV was towed to a body shop.

¶3     Rodriguez had a vehicle insurance policy from plaintiff, State Farm Mutual Automobile

Insurance Company (State Farm). After the accident, Rodriguez paid the $250 deductible under

her policy directly to the body shop, and State Farm paid the body shop the remaining cost of

$3,623 to repair Rodriguez’s SUV. (For convenience, we have rounded to the nearest dollar.)

State Farm also paid $4,902 to Rodriguez’s treatment providers for her various medical

expenses. Afterward, State Farm sued Plough in subrogation for negligence in the amount of

$8,775—i.e., the $8,525 it had paid out per Rodriguez’s policy plus her $250 deductible.

Ultimately, a jury found in State Farm’s favor, awarding it the $8,525 but not the $250 for

Rodriguez’s deductible.

¶4     Plough appeals (through his special representative as we explain below, but we need not

distinguish between them for now). He does not dispute the facts supporting the jury’s verdict.

Instead, he challenges some of the pretrial steps that led to that verdict, as well as the admission

of witness testimony at trial. Plough’s challenges to the pretrial process, however, have been

forfeited. Two of Plough’s contentions—that the trial court should not have permitted State Farm

to reject an arbitration award in Plough’s favor and that the trial court should have granted

Plough’s motion to dismiss State Farm’s complaint—were not included in Plough’s posttrial

motion. As noted, this case was tried before a jury and, with exceptions not relevant here (see

Arient v. Shaik, 2015 IL App (1st) 133969, ¶ 29), “a party in a jury case may not argue to the

appellate court ‘any point, ground, or relief not specified’ in his or her posttrial motion” (id. ¶ 32



                                                -2-
2017 IL App (2d) 160307


(quoting Ill. S. Ct. R. 366(b)(2)(iii) (eff. Feb. 1, 1994); see also Landers v. School District No.

203, 66 Ill. App. 3d 78, 80 (1978) (stating that a party is “precluded from raising the issue of the

sufficiency of the complaint in this appeal since it failed to raise that matter in its post-trial

motion” following a jury trial)). Since Plough failed to give the trial court an opportunity to

reconsider its decisions concerning the arbitration award and State Farm’s complaint, both of

those issues have been forfeited.

¶5     We turn then to the only issue that was preserved in Plough’s posttrial motion, the trial

court’s application of the Dead-Man’s Act. The Act, rooted in English common law, has been an

evidentiary rule in Illinois in one form or another since 1867. See Gunn v. Sobucki, 216 Ill. 2d
602, 611-12 (2005) (plurality op.) (citing Alexander v. Hoffman, 70 Ill. 114, 117-18 (1873)). The

Act provides in pertinent part as follows:

       “In the trial of any action in which any party sues or defends as the representative of a

       deceased person or person under a legal disability, no adverse party or person directly

       interested in the action shall be allowed to testify on his or her own behalf to any

       conversation with the deceased or person under legal disability or to any event which took

       place in the presence of the deceased or person under legal disability.” 735 ILCS 5/8-201

       (West 2014).

The purpose of the Act is to bar only that evidence which the decedent or the disabled could have

refuted, which thereby equalizes the position of the parties in regard to the giving of testimony.

Gunn, 216 Ill. 2d at 609; Rerack v. Lally, 241 Ill. App. 3d 692, 695 (1992).

¶6     Plough was never deposed and 18 months after the accident he became ill and was confined

to a mental-health institution. Following an in camera hearing, the trial court found that Plough

was legally disabled and it granted Plough’s special representative leave to proceed with the case



                                               -3-
2017 IL App (2d) 160307


in Plough’s stead. See 5 ILCS 70/1.06 (West 2014); 735 ILCS 5/2-1008(c) (West 2014). Plough’s

representative then filed a motion in limine under the Dead-Man’s Act to declare Rodriguez

incompetent to testify about the accident and to declare Frieling incompetent to testify about

Plough’s statements after the accident. The motion contended that the only person who could

refute Rodriguez’s and Frieling’s testimony was Plough himself, who was now “under legal

disability” for purposes of the Dead-Man’s Act. The trial court denied the representative’s motion

in limine. At trial, Rodriguez, Frieling, and State Farm’s claims adjuster all testified. During

Rodriguez’s testimony, Plough’s representative objected, citing the Dead-Man’s Act. However, no

objection was made during Frieling’s testimony or during the testimony of State Farm’s claims

adjuster. On appeal, Plough’s representative contends that the trial court erred when it admitted the

testimony of Rodriguez, Frieling, and the adjuster, which violated the Dead-Man’s Act. We review

the trial court’s admission of testimony for an abuse of discretion, and we review the construction

of the Dead-Man’s Act de novo. Gunn, 216 Ill. 2d at 609.

¶7     Although Illinois is in the minority of jurisdictions that follow a “dead man’s rule” of

evidence (see Ed Wallis, a Outdated Form of Evidentiary Law: A Survey of Dead Man’s Statutes

and A Proposal for Change, 53 Clev. St. L. Rev. 75 (2005)), it has been argued that the Act serves

important interests. See Hon. Robert S. Hunter, The Dead Man’s Act Must Be Retained, 55 Ill. B.J.

512 (1967). In practice, however, the Act has a fairly narrow scope. Again, disqualification under

the Act is limited to testimony by (1) an “adverse party or person directly interested in the action”

testifying “on his or her own behalf” concerning (2) a “conversation with the deceased or person

under legal disability or to any event which took place in the presence of the deceased or person

under legal disability.” 735 ILCS 5/8-201 (West 2014). As this court and others have explained, a

person is interested under the Act “if he or she will directly experience a monetary gain or loss as



                                                -4-
2017 IL App (2d) 160307


an immediate result of the judgment.” People v. $5,608 United States Currency, 359 Ill. App. 3d
891, 895 (2005); see also Michalski v. Chicago Title & Trust Co., 50 Ill. App. 3d 335, 339 (1977)

(same).

¶8        Initially, by failing to object during Frieling’s or the adjuster’s testimony at trial on the

basis of the Dead-Man’s Act, Plough’s representative has forfeited our review of the propriety of

their testimony. See McMath v. Katholi, 191 Ill. 2d 251, 256 (2000). In any event, it is undisputed

that neither Frieling nor the adjuster was a party to the action. See People v. $5,608 United States

Currency, 359 Ill. App. 3d at 896. Moreover, we note that neither Frieling nor the adjuster was

qualified as a “directly interested” witness, so their testimony would not have been barred under

the Act. See, e.g., Clifford v. Schaefer, 105 Ill. App. 2d 233, 246 (1969) (police officer not

incompetent to testify in action between drivers); Gieseke v. Hardware Dealers Mutual Fire

Insurance Co., 61 Ill. App. 2d 119, 124-25 (1965) (insurance agent not incompetent to testify in

action against insurance company). That leaves only Plough’s representative’s challenge to

Rodriguez.

¶9        Even though this was a subrogation case, all sides concede that Rodriguez was not, strictly

speaking, a party to the action. However, Plough’s representative argues that Rodriguez was

directly interested in the outcome of this case and was thereby rendered incompetent to testify

about the accident under the Act. We agree.

¶ 10      At trial, Rodriguez testified about the accident and, in the context of auto accidents, it is

generally understood that the “event which took place in the presence of the deceased or person

under legal disability” was the collision itself. See Balma v. Henry, 404 Ill. App. 3d 233, 241

(2010); Rerack, 241 Ill. App. 3d at 695; see also Patrick Boland, The Dead Man’s Act: What Is an




                                                  -5-
2017 IL App (2d) 160307


Event?, DCBA Brief, April 2017, at 8; Michael H. Graham, Graham’s Handbook of Illinois

Evidence § 601.13 (10th ed. 2010). Both parties agree that the accident is the only “event” at issue.

¶ 11   State Farm maintains that Rodriguez was not “directly interested” in the outcome of its

subrogation suit against Plough. State Farm relies primarily on the fact that this was a subrogation

suit and that, in order to sue Plough, State Farm had to first indemnify (or compensate) Rodriguez

to the extent of her insurance claim. See generally Capitol Indemnity Corp. v. Strike Zone

S.S.B.&B. Corp., 269 Ill. App. 3d 594, 595-96 (1995) (discussing principles of subrogation). But

merely labeling the underlying litigation as a “subrogation case” does not mean that Rodriguez had

no financial interest in the outcome of the trial.

¶ 12   State Farm overlooks the fact that it did not sue just for the $8,525 it paid in connection

with Rodriguez’s claim; it sued for the amount of Rodriguez’s entire loss, including the $8,525

State Farm paid plus her $250 deductible. In fact, as Plough’s representative noted in the trial

court, the Illinois Insurance Code—specifically, section 143b (215 ILCS 5/143b (West

2012))—dictated that State Farm was obliged to sue to recover Rodriguez’s deductible if it sued

Plough at all. Moreover, the fact that the jury failed to award State Farm the recovery of

Rodriguez’s deductible is immaterial. Section 143b provides:

       “Any insurance carrier whose payment to its insured is reduced by a deductible amount

       under a policy providing collision coverage is subrogated to its insured’s entire collision

       loss claim including the deductible amount unless the deductible amount has been

       otherwise recovered by the insured ***. If the deductible amount is included in the

       subrogated loss claim the insurance carrier shall pay the full pro rata deductible share to its

       insured out of the net recovery on the subrogated claim.” Id.




                                                 -6-
2017 IL App (2d) 160307


In other words, because State Farm recovered approximately 97% of what it sought—$8,525 on its

$8,775 claim—Rodriguez will receive $243 as an immediate result of the judgment.

¶ 13   In fairness to the trial court, in court, Plough’s representative noted only “the Illinois

Insurance Code” and failed to cite the specific section. But the fact remains that, when Rodriguez

testified, she stood to receive a monetary gain as an immediate result of any judgment in State

Farm’s favor. As such, given Rodriguez’s interest in the outcome of the litigation, she should not

have been permitted to testify about the collision itself.

¶ 14   Against this conclusion, State Farm makes a number of arguments, none of which is

convincing. First, State Farm asserts that the trial court appointed to Plough a “special

representative” as opposed to a “ ‘representative’ under the definition of the Dead Man’s Act.”

The argument implies that a separate probate proceeding to establish a guardianship over Plough

was required before Plough (or his representative) could invoke the protections of the Dead-Man’s

Act. The Act itself contains no such requirement and it has long been held that a separate probate

proceeding is not required. See Head v. Wood, 20 Ill. App. 2d 97, 107-10 (1959). State Farm also

argues that Plough’s representative “opened the door” by cross-examining Rodriguez concerning

the accident; however, Rodriguez’s cross-examination testimony was considerably narrower than

the extensive and detailed testimony she had already given on direct examination. In short, the

door was not opened by the defense, and the Act was not forfeited.

¶ 15   That said, although it was error for Rodriguez to testify about the collision itself, the error

does not warrant reversal of the jury’s verdict. Rodriguez’s testimony that Plough caused the

accident was merely cumulative of Frieling’s testimony that Plough admitted fault at the scene.

See, e.g., Steele v. Provena Hospitals, 2013 IL App (3d) 110374, ¶ 107 (recognizing that

improperly admitted testimony is harmless where it is duplicative of properly admitted testimony).



                                                 -7-
2017 IL App (2d) 160307


Again, Frieling had no interest in the outcome of the litigation, and Plough’s “statement was an

admission against interest made by [a party] and was properly admitted into evidence.” Clifford,
105 Ill. App. 2d at 246. Since the error in this case was harmless, we affirm the judgment of the

circuit court of Du Page County.

¶ 16   Affirmed.




                                              -8-